Berry, J.
The stipulation of the parties and the findings of the district court, with reference to the thing in controversy, are “that said buggy is a single-seated, one-horse, covered vehicle or pleasure carriage, designed and adapted for carrying persons only, and as such was used by said plaintiff; and the same was the only buggy or wagon owned •by plaintiff at the time of said levy.” Gen. St. 1878, c. 66, § 310, exempts from sale on execution “one wagon, cart, or dray, one sleigh, two plows, one drag, and other farming utensils * * * not exceeding $300 in value.” I am of opinion that this does not cover a buggy like that in question, which is evidently what is popularly known and designated as a top or covered buggy or phaeton. Such a buggy is not a wagon, any more than it is a cart or dray, for what seems to me to be a plain, simple, and conclusive reason, viz.: that “wagon” is not the name or a name by which such buggy is designated, described or referred to in common acceptation.